Citation Nr: 1232637	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-48 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left hear hearing loss disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for left ear hearing loss, and the Veteran timely perfected an appeal. 

The Veteran testified at a Travel Board hearing that was chaired by the undersigned Veterans Law Judge at the Lincoln RO in November 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran's left ear hearing loss preexisted active duty military service.

2. The evidence of record does not demonstrate that the Veteran's left ear hearing disability was aggravated by active duty military service.


CONCLUSIONS OF LAW

1. The Veteran's left ear hearing loss was noted on his service entrance examination, rebutting the presumption of sound condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

2. The Veteran's left ear hearing loss was not aggravated beyond its normal progression in active duty military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486.

Here, an August 2010 VCAA notice letter informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice letter further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records, and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Moreover, the letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection.  Therefore, the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  

The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  The Veteran's service treatment records (STRs) and post-service VA medical records have been obtained and associated with the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  See 38 C.F.R. § 3.159(c) (2011).  

Further, the Veteran was provided with a VA examination on October 16, 2010.  The Board finds the examination report adequate for adjudication purposes, as the VA examiner reviewed the claims folder, took a detailed history from the Veteran, conducted the appropriate tests, and thoroughly explained her rationale for the opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The Board notes that the RO, in requesting the Veteran's examination, indicated that the Veteran entered the service with a hearing loss of 40 decibels at 4000 Hertz in the left ear, which the VA examiner appears to  have relied on in forming her opinion.  As will be discussed in more detail below, the Veteran's entrance hearing results were set forth in ASA units, which when converted to ISO-ANSI units reveals the Veteran's hearing loss at entry was more likely 45 decibels at 4000 Hertz.  
See Report of Medical Examination dated May 29, 1968.  This conversion error does not negatively affect the validity or usefulness of the VA examination report because the issue is whether the Veteran's hearing loss underwent an increase in severity, beyond its normal progression, while in service.  The VA examiner found that the change that occurred from entrance to separation was not significant because it was not greater, and the failure to convert from 40 to 45 decibels merely decreases the change that did occur.  The Board finds the opinion adequate to apply to the facts, and does not find that another examination need be conducted as it would not aid the Veteran in substantiating his claim.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative, and testified at a personal hearing before a Decision Review Officer (DRO) and before a Veterans Law Judge (VLJ). 

Accordingly, the Board will address the claim on the merits.


Relevant law and regulations

In general, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served on active duty after December 31, 1946, is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to: defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The applicable regulation further provides "[o]nly such conditions as are recorded in examination reports are to be considered as noted," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b) (2011).  Here, the Veteran's left ear hearing loss was noted on his entrance examination.  

In cases where a condition is noted on the entrance examination report, the presumption of sound condition does not apply, and a "presumption of aggravation" governs the outcome of the case.  38 U.S.C.A. § 1153 (West 2002).  This presumption provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless these is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service, taking into account all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the case of a veteran whose preexisting disability increased in severity during service, clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b) (2011).  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.

Here, the Veteran contends that his current left ear hearing loss disability was caused or aggravated by acoustic trauma sustained during his active duty service.  

As briefly discussed above, the Veteran entered service with left ear hearing loss.  See Report of Medical Examination dated May 29, 1968; see also Hensley v. Brown, 5 Vet. App. 155 (1993) (any reading higher than 20 decibels at any frequency between 500 and 4000 Hertz indicates some level of hearing loss).  Indeed, the readings indicate that the Veteran's left ear was disabled for VA purposes upon entrance, as his auditory threshold is above 40 decibels in one of the frequencies between 500 and 4000 Hertz.  See 38 C.F.R. § 3.385 (2011).

Specifically, the Veteran's 1968 entrance examination noted the following left ear puretone thresholds, in decibels:




HERTZ


1968 exam
500
1000
2000
3000
4000
LEFT
-10 (5)
-10 (0)
-10 (0)
20 (30)
40 (45)

See id.  The Board notes that, generally, audiological examinations conducted by the service departments after November 1967 used International Standards Organization-American National Standards Institute (ISO-ANSI) units, which are still in use today.  Thus, examinations conducted  before that time, or that clearly used American Standards Association (ASA) units, need to be converted to ISO-ANSI units.  For purposes of comparison, the table above shows the ASA measurements recorded on the Veteran's May 1968 entrance examination, with the comparable ISO-ANSI measurements in adjacent parentheses.  This hearing examination shows that the Veteran entered service with left ear hearing loss, and was therefore not in sound condition.  The next inquiry is whether the Veteran's left ear hearing loss increased in severity while in service.

Prior to separation from active duty service, the Veteran underwent an audiological examination.  See Report of Medical Examination dated April 21, 1970.  This record does not specify whether ASA or ISO-ANSI units were used, but because this test was taken after November 1967, the Board will assume that the results are presented in ISO-ANSI units.  The Veteran's left ear puretone thresholds, in decibels, were noted as follows:






HERTZ


1970 exam
500
1000
2000
3000
4000
LEFT
0
0
0
/
50

See id.  The Veteran's puretone threshold at 3000 Hertz was not recorded.  Id.  Thus, upon review of the Veteran's audiological results, it does appear that hearing in the left ear worsened during service at 4000 Hertz.  

The VA examiner addressed this apparent increase in severity in the October 2010 VA examination.  She noted that variations in test results are to be expected, and a threshold change would have to be 15 decibels or higher to be considered a significant change.  In the Veteran's case, the VA examiner opined that the shift seen at 4000 Hertz in the left ear was not significant.  Further, she found the change that did occur was from the natural progression of the condition.  See VA examination dated October 16, 2010.  The record contains no other medical evidence that addresses the Veteran's hearing while in service.  

The Board acknowledges the Veteran's statements asserting that his hearing was aggravated in service due to noise exposure.  See, e.g., Transcript dated January 27, 2011, page 3.  Although the Veteran is competent to attest to his own in-service experiences, Barr v. Nicholson, 21 Vet. App. 303 (2007), he has not shown that he has the medical or scientific expertise to render a competent opinion regarding the significance of the threshold readings or whether his current left ear hearing loss is related to noise exposure in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  As such, the opinion of the VA examiner outweighs the Veteran's lay statements.  The Veteran has asked that he be accorded then benefit of the doubt, (see, e.g., Statement of Representative dated October 5, 2011), however, the evidence in this case is not in equipoise.  The preponderance of the evidence is against this claim, and under these circumstances, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


